Explanations of vote
Written explanations of vote:
in writing. - The Governor of the Bank of England (Mervyn King) has stated, and I believe correctly, 'Banks are international in life but national in death...'. It is national governments and national taxpayers who pay when banks have to be bailed out. It follows therefore that banking supervision must be carried out on a national basis and not via the EU. This is why I voted against the setting-up of an EU special committee on the financial and economic crisis.
Setting up the special committee on the financial and economic crisis as a body to analyse and evaluate the coordination of the measures taken by the Member States to support sustainable qualitative growth is crucial. It is essential to analyse and evaluate the extent of the social, economic and financial crisis, but also to propose appropriate measures for the long-term reconstruction of sound, stable financial markets able to support sustainable economic growth which can combat unemployment and respond to demographic and climate challenges.
It is crucial to support the involvement of universities, representatives of the scientific community and researchers as strategic partners. This partnership must be promoted, since it will be decisive for us to be able to tackle both the economic crisis and unemployment problems in the short term, as well as to find long-term solutions to deal with the problem of climate change, by developing and using clean forms of energy.
Setting up the special committee on the financial and economic crisis may prove to be crucial in preparing for the future of the EU. This future could not be achieved by discussing and proposing measures alone, but also by devising mechanisms that can be implemented to avoid us facing a similar situation in the not too distant future. It is therefore vital to learn the lessons of this crisis by examining its causes and consequences. It is also important to correct the failings of the financial system that led to the current situation by adopting better legislation that is duly justified.
We cannot run the risk of creating a regulatory environment that is so strict that it could result in recovery being delayed further, or the EU turning into an unattractive financial market, in a climate of strong competition.
This committee could also continue longer than the planned 12 months so as to be able to monitor and assess the measures that will be adopted in the current crisis.
I support this measure and I am fully confident that this committee will conduct an appropriate analysis of the scope of the financial crisis which has affected every Member State, and that it will put forward expert recommendations contributing to the European Union's economic recovery. However, I was unable to vote on this proposal as I had a problem with my voting card.
Overcoming the current financial crisis and its impact on EU Member States' economies and, ultimately, social areas, requires intensive joint efforts. The decision of the Conference of Presidents of 17 September 2009 to use a special committee to carry out a structured analysis and to draw up proposals for appropriate measures for the maintenance of sustainable, crisis-resistant financial markets is worthy of support. However, on a critical note, it must be said that more than 12 months have now passed since the appearance of the first symptoms of the crisis last year and the onset of the crisis itself at the start of this year. The measures that have since been introduced must be seen primarily as symptom control and emergency measures for safeguarding jobs. In support of this motion, it has to be said that particular attention has to be paid to coordinated and targeted measures as, with all due regard for the principle of subsidiarity, individual solutions will ultimately lead once again to distortions of competition.